DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 10/25/2021 has been received and considered. In the response, no amendments were made. Therefore, claims 21, 24 - 34 are pending. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have overcome the prior art rejection. More specifically, Ghanchi does not expressly disclose providing one or more feedback signals to feedback devices associated with one or more of the different sites to actualize the determined state of the activity, at least two of the different sites having disparate feedback device sets; and wherein the providing the one or more feedback signals comprises actualizing the determined state of the activity by applying different forms of sensory feedback to the different participants via a feedback device set associated with a site of each of the different participants and the different forms of sensory feedback are applied based on the state of the activity shared by each of the different sites. Therefore, claims 21, 24 – 34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                       
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715